Citation Nr: 0321547	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  00-18 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), claimed as secondary to service-
connected disabilities.

2.  Entitlement to service connection for a heart disability, 
claimed as secondary to service-connected disabilities.

(The issue of entitlement to reimbursement of expenses 
incurred on travel to a private physician in El Paso, Texas, 
to include meals, lodging, and mileage, will be the subject 
of a separate decision.)	


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 RO decision that denied the 
veteran's claims of service connection for PTSD and a heart 
disability. 

It is noted that the veteran withdrew his claim of service 
connection for a dental disability in a June 2000 statement.  
He later reasserted his desire to withdraw his claim in 
various statements and at a September 2002 Travel Board 
hearing.  The Board accepts the withdrawal of his claim from 
appellate consideration; as such, this matter need not be 
further discussed.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

A review of the claims file reveals that the veteran was 
never provided a VCAA letter that is specific to his claim of 
service connection for PTSD, particularly as secondary to 
service-connected disability.  (It is acknowledged, however, 
that he was issued a VCAA letter which pertains to his claim 
of service connection for a heart disability.)  Given the 
aforementioned, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  A specific VCAA letter pertaining to the 
veteran's claim of service connection for PTSD should be 
issued prior to appellate review.  

In addition, the veteran has requested that the RO obtain 
records from the New Mexico Attorney General's Office 
pertaining to the investigation he claims as the basis for 
his PTSD in order to determine the intent of the Attorney 
General.  The VA is responsible for obtaining Federal agency 
records, but must make only reasonable attempts to obtain 
state records with the cooperation of the veteran.  38 C.F.R. 
§ 3.159.  The RO should inform him of the information 
necessary in order to attempt to obtain records from the 
state Attorney General's Office.  With regard to the 
interrogatory, it is obvious that the veteran has a copy of 
such; he has submitted an excerpt from it.  The RO should 
further inform the veteran (via the VCAA letter or other 
means) that the claims folder does not contain a complete 
copy of the interrogatory he had with the New Mexico Attorney 
General.  He should be informed that if he is interested in 
having this document reviewed in conjunction with his appeal, 
he should forward a complete copy of such to the RO.  

In statements, received at the RO in May 1999, it was 
indicated that the veteran had received medical treatment for 
his psychiatric and heart problems at the El Paso, Texas, and 
Albuquerque, New Mexico, VA facilities.  A review of the 
claims file reveals that these relevant VA records have not 
yet been obtained.  Further, the record suggest that there 
may also be outstanding private records, including from Drs. 
Gerald L. Bryan and Richard B. Patterson, regarding the 
veteran's psychiatric condition.  On remand, all pertinent 
outstanding records must be obtained. 

Accordingly, this case is returned for the following 
development:

1.  Provide the veteran appropriate 
notice under the VCAA with regard to his 
claim for service connection for PTSD, 
including as secondary to service-
connected disability.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the RO should inform the 
veteran of the information and 
authorizations needed to attempt to 
obtain any records concerning the New 
Mexico Attorney General's investigation 
of him.  If adequate response is 
received, the RO should make a reasonable 
effort to obtain records specifically 
identified by him and specific to him.  
The RO should also inform him that he 
should send in a copy of the complete 
interrogatory he was given by the New 
Mexico Attorney General's Office.  

2.  The RO should obtain any outstanding 
medical records, pertaining to the 
veteran's psychiatric and cardiac 
condition, from the VA facilities in El 
Paso, Texas, and Albuquerque, New Mexico.  
In addition,  Gerald L. Bryan, Ph.D., and 
Richard B. Patterson, Ph.D., should be 
asked to provide any records they have 
regarding the veteran's psychiatric 
condition.

3.  Finally, the RO is requested to 
readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  With regard to 
both claims, application of 38 C.F.R. 
§ 3.310, regarding secondary service 
connection, should be made.  In addition, 
both the old and revised versions of 
38 C.F.R. § 3.304(f) should be applied to 
the veteran's claim of service connection 
for PTSD.  If the decision with respect 
to the claims remains adverse to the 
veteran, he and his representative should 
be furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs
 to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	  
	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


